The issue in this case was whether the Post Office Department or plaintiff should bear the cost of a sprinkler system installed under a contract to construct and lease a building designed to serve as the main Post Office in Bristol, Connecticut. In a recommended decision filed May 24, 1973, Trial Judge Louis Spector concluded that plaintiff was entitled to recover. This case came before the court on a stipulation of the parties in which it is stated that a written offer was submitted by plaintiff to the Attorney General and duly accepted on behalf of defendant, whereby plaintiff agreed to accept $15,000 in full settlement of all claims set forth in the petition and defendant consented to entry of judgment in that amount. On July 26, 1973, by order, the court entered judgment for plaintiff for $15,000.